DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 16th, 2022 have been entered. Claims 10-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing and Specification Objection, alongside each and every 112b Rejection previously set forth in the Non-Final Office Action mailed February 16th, 2022 and are hereby withdrawn in light of their correction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deman (Chinese Pub. No. CN203815016U) in view of itself and Tingyi (Chinese Pub. No. CN202751057U).
Regarding claim 10, Deman discloses (FIGS. 1) a bed frame (as illustrated in FIG. 1) convenient for changing bed sheets, the bed frame comprising: a base (1; FIG. 1); accommodating a mattress located above the base (Title: hotel bed); a sliding module (2; FIG. 1) located between a {arbitrary} module and the base (100); a sliding device (11/12; FIG. 1) located between the sliding module (2) and the base (1), wherein the sliding module (2) is able to slide along a length of the base (1) through the sliding device (11/12); the sliding device (11/12; FIG. 1) comprises two slide rails parallel to each other (11; FIG. 1) on the base (1; FIG. 1), the at least two slide rails (11) are arranged along the length of the base (as illustrated in FIG. 1).
However, Deman does not explicitly disclose a rotation module for accommodating a mattress located above the base; and a rotation device located between the sliding module (103) and the rotation module (102), wherein the rotation module (102) is able to rotate around a central axis of the sliding module (103) through the rotation device (300); a sliding block matched with the slide rail is located at a bottom surface of the sliding module; 
Regardless, Tingyi teaches (FIGS. 1-4) an articulated bed frame (as illustrated in FIGS. 1-4; Title: bed frame) that further comprises a rotation module (3/31; FIGS. 1 and 3)  for accommodating a mattress located above the base (title); a sliding module (21; FIG. 1) located between the rotation module (3/31; FIGS. 1 and 3) and the base (1); and a rotation device (4/41-44; FIGS. 1 and 4) located between the sliding module (21) and the rotation module (3/31), wherein the rotation module (3/31) is able to rotate around a central axis of the sliding module (21) through the rotation device (4/41-44); at least two sliding blocks (25/26; FIG. 3) matched with the at least two slide rails (11; FIG. 1) are located at a bottom surface of the sliding module (as illustrated in FIG. 1); and wherein the rotation device (4/41-44; FIGS. 1 and 4) comprises a rotation assembly (41-44; FIGS. 1 and 4) located between the sliding module (21: FIG. 1)) and the rotation module (3/31; FIGS. 1 and 3), the rotation module (3/31; FIGS. 1 and 3) rotates through the rotation assembly (41-44; FIGS. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the rotation module, sliding blocks, sliding module, and rotation device of Tingyi (as illustrated between FIGS. 1-4) into the assembly of Deman (as illustrated in FIG. 1). Where the results would have been predictable as both Tingyi and Deman are concerned with the manipulation of the bed/mattress body for address thereto. Where advantageously, Tingyi acknowledged “The setting of the rotating mechanism is more convenient for the replacement of sheets. The mattress is placed on the bed, and the bed can be rotated, especially the automatic rotation of the bed, which reduces the opportunity for hotel service personnel to walk around, so that hotel service personnel can move around without moving. Changing the sheets further improves work efficiency and reduces the work intensity of service personnel” (paragraph 0024). Where it should be understood the sliding device, rails, base, and pulley of Deman is maintained while the raising and rotational mechanisms of Tingyi are incorporated, and that otherwise it would necessitate only simple combination of the raising/rotating portions of Tingyi with the sliding portions of Deman, where Deman would continue to avail sliding motion therebetween, while Tingyi would continue to facilicate raising and rotating the bedding assembly.
However, while Deman discloses (Deman: FIGS. 1 and 3) the bed frame convenient for changing the bed sheets according to claim 10, wherein {at least one} limiting parts (Deman: 10; FIG. 3) are provided on the base (through 12; FIG. 1), and are located at {either} an initial position and an end position of the sliding module (as illustrated in FIGS. 1 and 3), respectively; Deman does not explicitly disclose wherein there are two limiting parts that are provided on the base, and are located at both an initial position and an end position of the sliding module.
Regardless, Deman discloses the claimed invention except for having an explicit additional limiting part at the opposite end/initial position of the sliding module. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the limiting part of Deman (10; FIG. 3) to the opposite end of the sliding module/base, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as Deman already contemplates one limiting part at a single end. A limiting part at a second end would avail further control of the apparatus and would further still enable the component (12) to be installed universally in either direction, reducing mis-assembly and overall improving production.
Regarding claim 11, Deman in view of itself and Tingyi discloses (Tingyi: FIGS. 1 and 4) the bed frame convenient for changing the bed sheets according to claim 10, wherein the rotation assembly (Tingyi: 41-44; FIGS. 1 and 4) comprises a bearing seat (Tingyi: 43) located on the sliding module (Tingyi: as illustrated in FIG. 4), and a rotation shaft (Tingyi: 41; FIGS. 1 and 4) rotatably connected with the bearing seat (Tingyi: as illustrated in FIG. 4) and located on the rotation module (Tingyi: as illustrated in FIGS. 1 and 4).
Regarding claim 12, Deman in view of itself and Tingyi discloses (Tingyi: FIGS. 1 and 4) the  bed frame convenient for changing the bed sheets according to claim 10, wherein the rotation assembly (Tingyi: 41-44; FIGS. 1 and 4) comprises a big rotation disk (Tingyi: 43), wherein a top surface of the big rotation disk (Tingyi: 43) is fixedly connected with rotation module (Tingyi: as illustrated between FIGS. 1 and 4), a bottom surface of the big rotation disk (Tingyi: 43) is fixedly connected with the sliding module (Tingyi: through the shaft (41); FIGS. 1 and 4).
Regarding claim 15, Deman discloses (FIGS. 1) a bed frame (as illustrated in FIG. 1) convenient for changing bed sheets, the bed frame comprising: a base (1; FIG. 1); accommodating a mattress located above the base (Title: hotel bed); a sliding module (2; FIG. 1) located between a {arbitrary} module and the base (100); a sliding device (11/12; FIG. 1) located between the sliding module (2) and the base (1), wherein the sliding module (2) is able to slide along a length of the base (1) through the sliding device (11/12); wherein the sliding device (11/12; FIG. 1) has at least two slide slots (11 as illustrated in FIG. 1) on the base (1; FIG. 1) and comprises at least two sliding parts (11/12; FIG. 1; “carriage also includes the sliding bar and movable pulley mutual corresponding with this sliding bar” “sliding bar 12”) which is able to be embedded and roll in the slide slot (as illustrated/conveyed through FIGS. 1) is located at a bottom surface of the sliding module (2), and each of the at least two sliding parts (11/12) is a pulley or a universal ball (Deman: “carriage also includes the sliding bar and movable pulley mutual corresponding with this sliding bar”), the slide slot (11) is provided along the length of the base (as illustrated in FIG. 1);
However, Deman does not explicitly disclose a rotation module for accommodating a mattress located above the base; and a rotation device located between the sliding module (103) and the rotation module (102), wherein the rotation module (102) is able to rotate around a central axis of the sliding module (103) through the rotation device (300); a sliding block matched with the slide rail is located at a bottom surface of the sliding module; 
Regardless, Tingyi teaches (FIGS. 1-4) an articulated bed frame (as illustrated in FIGS. 1-4; Title: bed frame) that further comprises a rotation module (3/31; FIGS. 1 and 3)  for accommodating a mattress located above the base (title); a sliding module (21; FIG. 1) located between the rotation module (3/31; FIGS. 1 and 3) and the base (1); and a rotation device (4/41-44; FIGS. 1 and 4) located between the sliding module (21) and the rotation module (3/31), wherein the rotation module (3/31) is able to rotate around a central axis of the sliding module (21) through the rotation device (4/41-44); at least two sliding blocks (25/26; FIG. 3) matched with the at least two slide rails (11; FIG. 1) are located at a bottom surface of the sliding module (as illustrated in FIG. 1); and wherein the rotation device (4/41-44; FIGS. 1 and 4) comprises a rotation assembly (41-44; FIGS. 1 and 4) located between the sliding module (21: FIG. 1)) and the rotation module (3/31; FIGS. 1 and 3), the rotation module (3/31; FIGS. 1 and 3) rotates through the rotation assembly (41-44; FIGS. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the rotation module, sliding blocks, sliding module, and rotation device of Tingyi (as illustrated between FIGS. 1-4) into the assembly of Deman (as illustrated in FIG. 1). Where the results would have been predictable as both Tingyi and Deman are concerned with the manipulation of the bed/mattress body for address thereto. Where advantageously, Tingyi acknowledged “The setting of the rotating mechanism is more convenient for the replacement of sheets. The mattress is placed on the bed, and the bed can be rotated, especially the automatic rotation of the bed, which reduces the opportunity for hotel service personnel to walk around, so that hotel service personnel can move around without moving. Changing the sheets further improves work efficiency and reduces the work intensity of service personnel” (paragraph 0024). Where it should be understood the sliding device, rails, base, and pulley of Deman is maintained while the raising and rotational mechanisms of Tingyi are incorporated, and that otherwise it would necessitate only simple combination of the raising/rotating portions of Tingyi with the sliding portions of Deman, where Deman would continue to avail sliding motion therebetween, while Tingyi would continue to facilicate raising and rotating the bedding assembly.
However, while Deman discloses (Deman: FIGS. 1 and 3) the bed frame convenient for changing the bed sheets according to claim 15, wherein {at least one} limiting parts (Deman: 10; FIG. 3) are provided on the base (through 12; FIG. 1), and are located at {either} an initial position and an end position of the sliding module (as illustrated in FIGS. 1 and 3), respectively; Deman does not explicitly disclose wherein there are two limiting parts that are provided on the base, and are located at both an initial position and an end position of the sliding module.
Regardless, Deman discloses the claimed invention except for having an explicit additional limiting part at the opposite end/initial position of the sliding module. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the limiting part of Deman (10; FIG. 3) to the opposite end of the sliding module/base, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as Deman already contemplates one limiting part at a single end. A limiting part at a second end would avail further control of the apparatus and would further still enable the component (12) to be installed universally in either direction, reducing mis-assembly and overall improving production.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deman in view of itself and Tingyi in further view of Lussi (U.S. Pub. No. 20110067181).
Regarding claim 13, Deman in view of Tingyi discloses (Tingyi: FIGS. 1 and 4) the bed frame convenient for changing the bed sheets according to claim 10, wherein the rotation assembly (Tingyi: 41-44; FIGS. 1 and 4) comprises a small rotation disk (Tingyi: 43) and, a top surface of the small rotation disk (Tingyi: 43) is fixedly connected with the rotation module (Tingyi: 43), a bottom surface of the small rotation disk (Tingyi: 43) is fixedly connected with the sliding module (Tingyi: through the shaft (41); FIGS. 1 and 4).
However, Deman in view of Tingyi does not explicitly disclose multiple rotating parts, the rotating parts evenly arranged around the small rotation disk are provided on the sliding module, the rotating parts are universal balls or universal wheels.
Regardless, Luzzi teaches (FIGS. 1 and 4-6) a bed frame convenient for changing, where there is provided a rotation assembly (as illustrated in FIGS. 1 and particularly 5; further clarified in paragraph 0041), a sliding module (112; FIG. 1 and 4), a plurality of rotation parts (paragraph 0041: “lazy susan. Typically configured with ball bearings”) The rotating parts evenly arranged around the small rotation disk (paragraph 0041: a lazy susan is known to the art to comprise a plurality of bearings or wheels evenly distributed thereabout to facilitate rotation; [0041] “Typically configured with ball bearings, the turntable 134 may include various detent stops to permit temporary fixing at intervals of rotation. In embodiments herein, such detents may be provided every 10.degree., 30.degree., or 45.degree. of rotation”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lazy susan rotational support (bearings and detents) of Luzzi (as illustrated in FIGS. 1 and 5-6; clarified in paragraph 0041) into the rotational assembly of Deman in view of Tingyi (Tingyi: 4/41-44; FIGS. 1 and 4). Where the results would have been predictable as both Luzzi and Deman in view of Tingyi are concerned with a bedding assembly that is able to both slide and rotate. Where Luzzi further acknowledges “Such turntables 134 are well known in the furniture making industry, and also may be referred to commonly by the nickname "lazy Susan."’ [0041]. Where advantageously, the presence of a lazy susan style turntable would reduce the strain and load of the mattress on the rotational assembly in Tingyi, thereby extending the longevity of the bedding apparatus as a whole.
Regarding claim 14, Deman in view of itself, Tingyi, and Luzzi discloses (Luzzi: FIGS. 1, and 4-6) the bed frame convenient for changing the bed sheets according to claim 13, wherein two positioning parts (Luzzi: paragraph 0041: balls and detents at 45 degree increments around the entire lazy susan small rotation disk) are symmetrically arranged with respect to the small rotation disk (Luzzi: paragraph 0041; as set forth in claim 7 and above) on the sliding module (as set forth in the combination in claim 7 above), positioning slots (Luzzi: paragraph 0041: “detents”) respectively matching the positioning parts (Luzzi: as clarified in paragraph 0041; per the combination as set forth for claim 7 above) are provided on the bottom surface of the rotation module (as set forth in the combination of claim 7 above), a connection line of the two positioning parts (Luzzi: [0041]) is perpendicular to a sliding direction of the sliding module (Luzzi: such motion and placement of such positioning parts demonstrated through FIGS. 4-6, with clarifying remarks in paragraph 0041, wherein the bed is clearly able to be rendered 90 degrees (possessing factors of 10, 30, and 45 degrees that would establish the connection line of the two positioning parts perpendicular to the sliding direction of the sliding module).
Response to Arguments
Applicant’s arguments, see Remarks (pages 3 and 7), filed May 16th, 2022, with respect to Drawing and Specification Objections alongside 112b Rejections have been fully considered and are persuasive.  The Drawing and Specification Objections alongside 112b Rejections of February 16th, 2022 has been withdrawn. 
Applicant's arguments filed May 16th, 2022 have been fully considered but they are not persuasive.
Notably with regards to applicants remarks (see paragraphs 6-10; pages 8-9) regarding the necessity of rationale for making changes (merely being able to modify references is often not sufficient without a prevailing rationale). To this, Tingyi particularly notes in [0024] ““The setting of the rotating mechanism is more convenient for the replacement of sheets. The mattress is placed on the bed, and the bed can be rotated, especially the automatic rotation of the bed, which reduces the opportunity for hotel service personnel to walk around, so that hotel service personnel can move around without moving. Changing the sheets further improves work efficiency and reduces the work intensity of service personnel” Wherein the applicable reference is particular to bedding (even moreso the application to hotel bedding in a similar capacity to applicant’s own intentions (Field of Invention). Where the aforementioned citation provides ample reasons for the inclusion of such technology, particular to the changing of sheets. Even going so far as to note saving energy and ease and improving efficiency for service personnel (of a hotel as well), as applicant so argues in paragraph 8, part a.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “rotating exactly 180 degrees”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To applicant’s argument that to prevent hindsight bias, rationale must be availed to modify the reference in such a manner as to render the supposed combination desirable and predictable; where it is considered “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)” (MPEP 2141 part III is relevant). Where rationale and reasonable modification of the references with predictable outcomes may avail an obvious combination of references. Wherein Tingyi particularly availed particular and explicit rationale for its inclusion of such structural elements in a predictable fashion (in a known art as well) that would lend recited or otherwise eminent benefits thereof (in paragraph 0024 of Tingyi). While Lussi meanwhile indicated it was well known in the art for rotational assemblies (such as Deman and Tingyi) to use lazy susan type elements with rotating/positioning parts thereon (in paragraph 0041) and would be predictable and known to be applicable to such a rotational assembly as Deman/Tingyi as Lussi was used for a similar bedding arrangement.
Therefore, Examiner is not persuaded at the present time by applicant’s arguments that Deman in view of itself, Tingyi and also Lussi does not anticipate or make obvious applicant’s claimed subject matter and the claims are rejected for reasons of rationales set forth prior.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning turntables, bedding articulation configurations, hardware considerations for bedding configurations, and sliding configurations for bedding configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673           

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
8/13/2022